Citation Nr: 0014455	
Decision Date: 06/01/00    Archive Date: 06/09/00

DOCKET NO.  94-41 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased evaluation for post-operative 
atrial septal defect, currently evaluated as 10 percent 
disabling.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Nancy R. Kegerreis


INTRODUCTION

The veteran served on active duty from June 1973 to December 
1977.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 1993 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which denied increased evaluations for chronic 
paranoid schizophrenia and for a post-operative atrial septal 
defect, denied a total disability rating based upon 
individual unemployability due solely to service connected 
disabilities, and determined that new and material evidence 
had not been submitted to reopen a claim for service 
connection for a low back disability.  In September 1998, the 
RO increased the evaluation for chronic paranoid 
schizophrenia to 50 percent.  

The Board has decided the issue of an increased evaluation 
for post-operative atrial septal defect.  The issue of a 
total disability evaluation has been remanded.  


FINDINGS OF FACT

1.  The veteran's post-operative atrial septal defect is 
rated by analogy to heart block.

2.  The criteria for rating heart clock were revised 
effective January 12, 1998.  The revised regulation is more 
favorable to the veteran.

3.  Prior to January 12, 1998, the post- operative atrial 
septal defect did not result in syncope or Stokes-Adams 
attacks or insertion of a pacemaker.

4.  From January 12, 1998, the post- operative atrial septal 
defect caused cardiac hypertrophy as shown on X- ray.


CONCLUSIONS OF LAW

1.  Prior to January 12, 1998, the criteria for an evaluation 
in excess of 10 percent for post-operative atrial septal 
defect have not been met.  38 U.S.C.A. §§ 1155, 5107(a) (West 
1991); 38 C.F.R. § 4.104, Diagnostic Code 7015 (1993).  

2.  From January 12, 1998, the criteria for an evaluation of 
30 percent, but no higher, for post-operative atrial septal 
defect have been met.  38 U.S.C.A. §§ 1155, 5107(a) (West 
1991); 38 C.F.R. § 4.104, Diagnostic Code 7015 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background


Service connection for status post repair, atrial septal 
defect, was granted by rating decision in September 1978.  A 
10 percent rating has been in effect since then.  In May 
1993, the veteran underwent a VA cardiac examination.  
Medical history noted that surgery had been performed for 
atrial septal defect in September 1976 during service.  He 
had been disabled postoperatively for one month and then 
returned to active duty for approximately one and a half 
years before his discharge.  Following discharge, he had 
worked at various types of manual labor.  Since 1991 he had 
been able to work only at odd jobs due to his chronic and 
progressive low back problem.  Subjective complaints for past 
several years included stitch-like pains in the left chest 
which came on suddenly for no apparent reason and were 
accompanied by brief episodes of shortness of breath.  He had 
not had any treatment for a cardiac problem and was not 
taking cardiac medication.  

Examination revealed that the veteran was not short of 
breath; he moved around with no obvious respiratory 
difficulty and with no evidence of any chest pain.  
Examination in the seated position revealed both carotid 
pulses to be dull, but normal, with no bruits heard.  Chest 
examination disclosed a healed, old, surgical scar in the 
midline just below the sternal appendix.  The point of 
maximal impulse was palpated in the 6th intercostal space 
lateral to the midclavicular line.  Rhythm was normal and 
slow with a rate of 58.  No thrills were palpated; there was 
no gallop rhythm.  A systolic murmur was best heard in the 
aortic and pulmonic areas with no obvious radiation.  Heart 
sounds were of good quality.  The diagnosis was status post 
cardiac surgery (atrial septal defect), with no evidence of 
active cardiac disease at the present time.  

In July and August 1993, the veteran underwent a battery of 
tests to determine the etiology of his chest pain.  
Echocardiography showed completely normal findings.  
Specifically, no mitral regurgitation could be identified and 
no abnormalities of flow velocity were detected.  Cardiac 
catheterization provided an impression of status post median 
sternotomy, interstitial thickening in the right lung base, 
and evidence of pleural scarring with blunting of both 
hemidiaphragms, and mild left ventricular enlargement.  

Recent Social Security medical reports, both in March 1998, 
include physical examination by Donald J. Tindall, M.D.  Dr. 
Tindall related that the veteran's current medical problems 
were low back pain, left knee pain, bipolar disorder, and 
paranoid schizophrenia.  Cardiac examination disclosed that 
the heart had regular rhythm without murmur, gallop or rub, 
and a normal S1 and S2.  

Dr. Tindall offered his opinion that physically the veteran 
had the functional capacity to do sedentary work on a full 
time basis.  He thought that the veteran's psychiatric 
problems might well prevent him from being able to work on a 
full time basis, but would formally defer to the physician 
performing the mental examination in this regard.  

During a July 1998 VA examination for hypertension, the 
veteran stated that he was born with an atrial septal defect 
and had surgery in 1976 to correct the defect.  Following 
surgery, he developed palpitations and currently had a 
periodic, sharp, stabbing, momentary pain in his left chest.  
He denied dyspnea.  He reported having been treated for 
hypertension since 1977.  Physical examination revealed a 
blood pressure of 138/72.  Cardiac size and function were 
normal, with normal rate and rhythm.  There was no apparent 
heart enlargement and no evidence of hypertensive 
cardiovascular disease.  

Laboratory studies were read as normal and the EKG deemed 
acceptable.  A chest x-ray, performed in conjunction with 
this examination, provided an impression of interval 
resolution of the right pleural effusion; borderline 
cardiomegaly was unchanged.  The physician commented that he 
had found no evidence of functional heart disease and the 
level of metabolic equivalents (METs) was normal.  A special 
VA cardiac examination of the heart disclosed normal rate and 
rhythm, no enlargement, no murmurs, and no evidence of 
congestive heart failure.  The nails were of normal 
conformation and showed no evidence of cyanosis whatsoever.  

II.  Legal Analysis

A.  An Increased Rating for Post-Operative Atrial Septal 
Defect

The veteran has presented a well-grounded claim for an higher 
disability evaluation for post-operative atrial septal defect 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  A 
claim that a condition has become more severe is well 
grounded where the condition was previously service connected 
and rated and the claimant subsequently asserts that a higher 
rating is justified due to an increase in severity since the 
prior rating.  Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992).  The RO has obtained pertinent medical evidence, has 
provided special VA medical examinations and has afforded the 
veteran an RO hearing, thus meeting its duty to assist.  
Since the Board is satisfied that all relevant and available 
facts have been properly developed, no further assistance to 
the veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107.  

Disability evaluations are administered under the Schedule 
for Rating Disabilities, which is designed to compensate a 
veteran for reductions in earning capacity as a result of 
injury or disease sustained as a result of or incidental to 
military service.  Bierman v. Brown, 6 Vet. App. 125, 129 
(1994).  In evaluating a disability, the VA is required to 
consider the average impairment in earning capacity resulting 
from such diseases and injuries and their residual conditions 
in civil occupations.  38 U.S.C.A. § 1155; Dinsay v. Brown, 
9 Vet. App. 79, 85 (1996).  

Although the Board must consider the whole record, 38 C.F.R. 
§ 4.2 (1999), where entitlement to compensation has already 
been established and an increase in disability rating is at 
issue, the present level of disability is of primary concern.  
Therefore, those documents created in proximity to the recent 
claim are the most probative in determining the current 
extent of impairment.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

The schedular criteria for evaluation of impairment of the 
cardiovascular system were amended, effective January 12, 
1998, during the pendency of this claim. Where the amended 
regulations expressly provide an effective date and do not 
allow for retroactive application, the veteran is not 
entitled to consideration of the amended regulations prior to 
the established effective date.  Green v. Brown, 10 Vet. App. 
111, 116-119 (1997); see also 38 U.S.C.A. § 5110(g) (West 
1991) (where compensation is awarded pursuant to any Act or 
administrative issue, the effective date of such award or 
increase shall be fixed in accordance with the facts found, 
but shall not be earlier than the effective date of the Act 
or administrative issue).  Where regulations change during 
the course of an appeal, the Board must determine, if 
possible, which set of regulations, the old or the new, is 
more favorable to the claimant and apply the one more 
favorable to the case.  Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  

In determining such determination, the Board must decide, on 
a case-by-case basis, whether the amended regulation is more 
favorable to the claimant than the prior regulation.  
VAOPGCPREC 3-2000.  If deemed more favorable, the Board must 
apply the amended provision to the facts of the case 
subsequent to the effective date of the liberalizing law.  
The Board must also determine whether the appellant would 
have received a more favorable outcome under the prior law 
and regulation, to include not only the time period before 
the change in law but the period after the effective date of 
the change in law.  Id.  If the Board finds, based on a 
facial comparison of both versions, that the prior 
regulations are more favorable, it must apply those 
regulations.  

The Board has compared both versions of the regulations, and 
applied both to the facts of this case.  For reasons set 
forth subsequently, the veteran will prevail under the new 
version.  Accordingly, the Board finds that the new version 
is more favorable.

The veteran was previously evaluated at a 10 percent 
disability rating under 38 C.F.R. § 4.104, Diagnostic Codes 
7099-7015 (1993).  The prior regulation required that 
incomplete auriculoventricular block, without syncope but 
occasionally symptomatic, is 10 percent disabling.  Complete 
auriculoventricular block without syncope or minimum rating 
when pacemaker has been inserted is 30 percent disabling. 

The new regulations require that metabolic equivalents (METs) 
be used to determine the degree of disability caused by 
various types of heart disease.  One MET is the energy cost 
of standing quietly at rest and represents an oxygen uptake 
of 3.5 milliliters per kilogram of body weight per minute.  
When the level of METs at which dyspnea, fatigue, angina, 
dizziness, or syncope develops is required for evaluation, 
and a laboratory determination of METs by exercise testing 
cannot be done for medical reasons, an estimation by a 
medical examiner of the level of activity (expressed in METs 
and supported by specific examples, such as slow stair 
climbing or shoveling snow) that results in dyspnea, fatigue, 
angina, dizziness, or syncope may be used.  

The veteran is currently evaluated at a 10 percent disability 
rating under 38 C.F.R. § 4.104, Diagnostic Codes 7099-7015 
(1999).  Under Diagnostic Code 7015, a 10 percent evaluation 
is warranted where workload of greater than 7 METs but not 
greater than 10 METs results in dyspnea, fatigue, angina, 
dizziness, or syncope, or, continuous medication required.  A 
30 percent rating is warranted when a workload of greater 
than 5 METs but not greater than 7 METs results in dyspnea, 
fatigue, angina, dizziness, or syncope, or, evidence of 
cardiac hypertrophy or dilatation on electrocardiogram, 
echocardiogram, or X- ray.

Application of the prior regulation to all of the evidence 
reveals that a pacemaker has never been inserted, and that 
the veteran has never had syncope due to heart block or 
Stokes-Adams attacks.  There is also no evidence of 
functional heart disease.  Accordingly, he does not meet 
these schedular criteria for a higher rating.

Application of the new regulations to all of the evidence 
reveals no functional heart disease.  However, recent chest 
X-ray showed borderline cardiomegaly.  With application of 
the benefit of the doubt rule, the Board interprets this 
evidence as more nearly showing the existence of cardiac 
hypertrophy on X- ray.  Accordingly, a rating of 30 percent 
is allowed.  

ORDER

Prior to January 12, 1998, an evaluation in excess of 10 
percent for post-operative atrial septal defect is denied.  

From January 12, 1998, an evaluation of 30 percent for post-
operative atrial septal defect is granted, subject to the 
criteria that govern the payment of monetary awards.


REMAND

Having reviewed the record, the Board notes that the veteran 
currently does not meet the percentage requirements for a 
total disability evaluation based on service-connected 
disabilities under 38 C.F.R. § 4.16 (1999).  On the other 
hand, Dr. Porges, the Social Security examiner, and a VA 
examiner have provided opinions suggesting that the current 
severity of the veteran's psychiatric disorder could very 
well preclude him from employment.  At present, the evidence 
in the claims file is not sufficient for a decision to be 
made in this respect.  

Further, various references to the veteran's work history 
contain discrepancies which should be resolved, if possible.  
At his hearing, the veteran testified that he had quit his 
work as a tile setter due to back and heart pain, but he told 
the 1998 VA examiner that he had left employment due to a 
psychiatric hospitalization.  There is no record in the 
claims file of psychiatric hospitalization during the time 
frames in which the veteran claims to have become disabled.  
Social Security Administration records indicate that the 
veteran's disability began in 1992, whereas the veteran has 
reported various other dates of initial unemployment.  These 
discrepancies should also be resolved.  

Therefore, while it regrets the delay in deciding this issue, 
it is the Board's opinion that further development of the 
case is required.  Accordingly, this case is REMANDED for the 
following actions:

1.  Obtain all current VA and private 
records of psychiatric evaluation and 
treatment and associate them with the 
claims file.  

2.  The veteran should be afforded a VA 
Social and Industrial Survey.  The claims 
file must be made available to the social 
worker.  The purposes of the survey are: 
(1) to clarify the veteran's education 
level, training and employment history; 
(2) to obtain further information as to 
the impact of the service connected 
disabilities on his daily functioning; 
and (3) to obtain an opinion from the 
examining social worker as to whether, 
considering only the service connected 
disabilities, the veteran is able to 
perform substantially gainful employment 
consistent with his education and 
occupational history.  

3.  Schedule the veteran for a VA 
psychiatric examination to determine the 
current nature and severity of the 
veteran's chronic paranoid schizophrenia 
and to provide a multiaxial evaluation 
pursuant to the American Psychiatric 
Association:  Diagnostic and Statistical 
Manual of Mental Disorders (Fourth 
Edition).  Washington, DC, American 
Psychiatric Association, 1994.  The 
claims file must be made available to the 
examiner for a complete review of the 
history of the disorder, to include the 
frequency, severity, and duration of 
psychiatric symptoms, the length of 
remissions, and the veteran's capacity 
for adjustment during periods of 
remission.  Following such review, the 
examiner is requested to express an 
opinion, to the extent possible, as to 
the degree of social and industrial 
impairment due to chronic paranoid 
schizophrenia and as to whether the 
disorder precludes substantially gainful 
employment.  

4.  Following the completion the 
foregoing, the RO should review the 
claims file to ensure that all of the 
foregoing development has been completed 
in full.  If not, corrective action 
should be taken.  

Thereafter, the case should be returned to the Board for 
further appellate review, if appropriate.  The veteran need 
take no further action until he is further informed.  The 
purpose of this REMAND is to obtain clarifying medical 
information.  The Board does not intimate any opinion as to 
the merits of this case, either favorable or unfavorable, at 
this time.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals


 


